      Case 2:20-cv-01722-SSV-DMD Document 206 Filed 08/25/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    GARY KRUTZ, ET AL.                                      CIVIL ACTION

    VERSUS                                                     NO. 20-1722

    HUNTINGTON INGALLS INC., ET                           SECTION “R” (3)
    AL.



                           ORDER AND REASONS


       Before the Court is plaintiffs’ consent motion 1 regarding Hopeman

Brothers, Inc.’s (“Hopeman”) Daubert motion to preclude certain testimony

by plaintiffs’ expert, Barry Castleman. 2 Plaintiffs’ motion is unopposed. 3

The Court considers the motion below.

       On July 30, 2021, defendant Hopeman filed a Daubert motion seeking

to exclude “Hopeman-specific testimony from Plaintiffs’ State-of-the-Art

Expert, Barry Castleman.”4 In its Daubert motion, defendant argued that

plaintiffs’ expert made factually inaccurate statements regarding Hopeman’s

connection to Johns Manville, the manufacturer of marinite core, a

component of the wallboard panels Hopeman installed, some of which


1      R. Doc. 194.
2      R. Doc. 176.
3      R. Doc. 194 at 1.
4      R. Doc. 176 at 1.
    Case 2:20-cv-01722-SSV-DMD Document 206 Filed 08/25/21 Page 2 of 3




contained asbestos. 5 Plaintiffs did not file an opposition to Hopeman’s

Daubert motion.      Instead, plaintiffs filed the present consent motion,

representing that the parties have stipulated to a resolution of defendant’s

motion. 6 To that end, the parties submit a proposed order, granting in part

and denying in part defendant’s Daubert motion regarding the testimony of

Barry Castleman. 7

     Considering the foregoing, the Court GRANTS plaintiffs’ consent

motion, 8 and thereby GRANTS in part defendant’s Daubert motion 9 to

exclude portions of Mr. Castleman’s expert testimony and to strike

corresponding sections from his expert report.

     Accordingly, it is ORDERED that Mr. Castleman shall not be permitted

to testify at trial about the following allegations: (a) that Hopeman was a

government contractor, (b) that Hopeman was a contractor for Johns

Manville, (c) that Hopeman and Johns Manville had a legal or contractual

relationship other than as buyer and seller, and (d) that Hopeman’s lawyers

met with Johns Manville and were involved in creating warning labels that

Johns Manville placed on its products. It is FURTHER ORDERED that any


5    R. Docs. 176-1 at 3-6 & 171-1 ¶¶ 4-6.
6    R. Doc. 194.
7    R. Doc. 194-1.
8    R. Doc. 194.
9    R. Doc. 176.
                                      2
    Case 2:20-cv-01722-SSV-DMD Document 206 Filed 08/25/21 Page 3 of 3




statements in Mr. Castleman’s expert report regarding the above subjects

shall be stricken from the report. To the extent that defendant’s Daubert

motion seeks relief other than the exclusions enumerated above, the motion

is DENIED.




        New Orleans, Louisiana, this _____
                                      25th day of August, 2021.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    3
